GaeRett, Judge,
delivered the opinion of the court:
In this case appellant (opposer) has appealed from the decision of the Commissioner of Patents sustaining the action of the examiner of interferences dismissing the opposition to the application of ap-pellee for registration as a trade-mark of the compound word “ Zip-Midy,” having superimposed thereon in a panel shaped box or elongated rectangle the word “ Kenilworth.”
Opposer is the owner of the trade-mark registered April I, 1925, No. 191090, comprising the word “ Zipper ” used on boots and overshoes of rubber and fabric. Appellee (applicant) states use on and for “ wearing apparel for men, women, and children — namely middies and sport shirts made of knitted and textile fabrics.”
We think the case is on all fours with one between the same parties, No. 2209, heard and decided concurrently herewith wherein the words at issue are “ Zipper ” and “ Zip-Knick.”
The only resemblance in the marks themselves is contained in the single syllable “ Zip.” In the instant case the imposition of the word “ Kenilworth ” over or upon the larger letters “ Zip-Midy ” tends to make the resemblance even more remote than that existing between the marks “ Zipper ” and “ Zip-Knick ” in plain letters'in case 2209.
We think the marks are entirely dissimilar and that the use by appellee of “ Zip-Midy,” as proposed, would not be likely to cause confusion in the mind of the public or deceive purchasers and should be admitted to registration. '
The decision of the commissioner is affirmed.